FILED
9/11/2015 6:48:06 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez

                                                CAUSE NO. 2011-CI-20405

             FASA FRICTION LABORATORIES, INC.                §                         IN THE DISTRICT COURT
                                                                                               FILED IN
                                                             §                         4thTHCOURT OF APPEALS
             V.                                              §                         45SANJUDICIAL
                                                                                              ANTONIO,  TEXAS
                                                                                                      DISTRICT
                                                             §                         9/14/2015 8:55:23 AM
             PEVETO COMPANIES, LTD. D/B/A                    §                            KEITH E. HOTTLE
             BRAKE CHECK                                     §                         BEXAR CClerk
                                                                                                 OUNTY, TEXAS




                                                                                             FILED IN
                                     PEVETO COMPANIES, LTD.’S NOTICE OF APPEAL 4th COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                       09/14/2015 8:55:23 AM
                                                                                          KEITH E. HOTTLE
                                                                                                Clerk
                  NOW COMES Peveto Companies, Ltd. d/b/a Brake Check (“Defendant”) and files its Notice of

             Appeal of the Trial Court’s Judgment signed on June 10, 2015, in the above-styled and

             numbered case.

                  1. The Trial Court for above-styled and numbered case is the 288th Judicial District Court,

             Bexar County, Texas, Judge Sol Casseb.

                  2. Defendant desires to appeal the Court’s Judgment signed on June 10, 2015.

                  3. Defendant’s appeal is to the Texas Fourth Court of Appeals.

                                                             Respectfully submitted,
                                                             PULMAN, CAPPUCCIO,
                                                             PULLEN, BENSON & JONES, LLP
                                                             2161 NW Military Highway, Suite 400
                                                             San Antonio, Texas 78213
                                                             www.pulmanlaw.com
                                                             (210) 222-9494 Telephone
                                                             (210) 892-1610 Facsimile

                                                             By: /s/ Leslie Sara Hyman
                                                                 Leslie Sara Hyman
                                                                 Texas State Bar No. 00798274
                                                                 lhyman@pulmanlaw.com
                                                                 Ryan C. Reed
                                                                 Texas State Bar No. 24065957
                                                                 rreed@pulmanlaw.com


             {00040970}
                                                      BARRY A. MCCLENAHAN
                                                      Texas State Bar No. 13404400
                                                      THE MCCLENAHAN LAW FIRM, PLLC
                                                      1901 NW Military Highway, Suite 218
                                                      San Antonio, Texas 78213
                                                      Telephone: (210) 525-9600
                                                      Facsimile: (210) 525-9602
                                                      ATTORNEYS FOR PEVETO COMPANIES, LTD.



                                        CERTIFICATE OF SERVICE

     I certify that on the 11th day of September 2015, the foregoing Notice of Appeal has been

transmitted in accordance with the requirements of the Texas Rules of Civil Procedure and the

Texas Rules of Appellate Procedure, addressed as follows:

             Via E-Filing and E-mail to                       Via E-Filing and E-mail to
             olopez@lopezscott.com:                           jennifer@esproncedalaw.com:
             Mr. Orlando Lopez                                Ms. Jennifer L. Espronceda
             Lopez Scott, L.L.C.                              Espronceda Law, P.L.L.C.
             3707 N. St. Mary’s Street, Suite 200             7800 I.H. 10 West, Suite 800
             San Antonio, Texas 78212                         San Antonio, Texas 78501


             Via E-Filing and E-mail to
             marc@wojolaw.com:
             Mr. Marc J. Wojciechowski
             Wojciechowski & Associates, P.C.
             17447 Kuykendahl Road, Suite 200
             Spring, Texas 77379




                                                      /s/ Leslie Sara Hyman
                                                      Leslie Sara Hyman




{00040970}                                          – 2 –